


Exhibit 10.72

 

AGENCY AGREEMENT No. VT-940/1207

 

Moscow

25 December  2007

 

Closed Joint Stock Company “TV DARIAL” (OGRN 1027739313205), hereinafter
referred to as the “Principal”, represented by its General Director Ms. Vilma
Martsulevichyute, acting pursuant to the Charter on one side, and Closed Joint
Stock Company Video International “Trend” (OGRN 1027700294071), hereinafter
referred to as the “Agent”, represented by Ms. T.A. Vavilova, Deputy General
Director for Sales and Regional Network Development, acting pursuant to the
power of attorney of April 5, 2007, on other side, hereinafter referred to as
the “Parties”, entered into this Agreement as follows:

 

1. Definitions.

 

1.1.  For the purposes of this Agreement the terms defined below have the
following meanings:

 

1.1.1.  “TV Channel (TV Channel Airtime)” means television broadcasting channel
DARIAL TV, which broadcasting has been carried out under television broadcasting
license TV No. 7284 dated May 14, 2003, issued to the Principal by the Ministry
of the Russian Federation for Print, Television, Radio  and Mass Communication
Media and television broadcasting license TV No. 11184 dated January 31, 2007,
issued to the Principal by the Federal Authority for Supervision over Legal
Compliance in Mass Communications and Cultural Heritage Protection.

 

1.1.2.  “Advertising” means the information disseminated by any method, in any
form and using any media, addressed to an unlimited audience and aimed at
attracting attention to the advertised item, building and maintaining awareness
in it and promoting it in the market.

 

1.1.3.  “Social Advertising” means the information disseminated by any method,
in any form and using any media, addressed to an unlimited audience and aimed at
accomplishing charity or other objectives of value to public as well as at
promoting the national interests.

 

Social advertising may not mention any specific makes (models, articles) of
products, trademarks, service marks or other means of their identification, any
individuals and corporate entities except for mentioning governmental
authorities, other instruments of the government, local or municipal
authorities, municipal bodies that are not part of local administration and
sponsors.

 

1.1.4.  “Sponsorship Advertising” means the advertising disseminated under the
condition that a certain person is to be mentioned as a sponsor.

 

Forms of Sponsorship Advertising: Sponsorship Advertising placed with
interruption of a TV program/film; and Sponsorship Advertising placed as overlay
ads in TV program\film, including by superimposing on the frame (line ads, logo,
etc.) or otherwise integrating the sponsor’s marks into the television program
content;

 

As part of this Agreement the Agent is engaged by the Principal to take legal
and other actions for selling to the Clients the Sponsorship Advertising placed
by interruption method.

 

1.1.5.  “Commercial” means an audiovisual production containing advertising
usually with duration of up to 120 (one hundred twenty) seconds;

 

1.1.6.  “Advertising program” means an audiovisual production containing
advertising usually with duration of over 120 (one hundred twenty) seconds;

 

1.1.7  “Logo” means a unique design of the advertiser’s name used as a symbol to
identify a product and often being its trademark.

 

This design is placed either in a static or dynamic form in any corner of the
frame, but should not occupy more than 7% (seven percent) of the frame space and
in no event should it lap over the broadcasting TV channel logo.

 

1.1.8  “Line ad” means a non-advertising type message broadcast by overlaying a
static or dynamic text at the bottom of TV screen. Line ad should not occupy
more than 7% (seven percent) of the frame space.

 

1.1.9  “Break Bumper” means the presentation of the advertised object or
advertiser/sponsor in the beginning, in the middle or in the end of a
program/film;

 

1.1.10.  “TV Shop” means an advertising program (advertising material),
containing advertising of one or more of advertised items (several products,
etc.) and providing a contact phone number or other method of communication, by
which consumers may order any of the products advertised in the program for home
delivery.

 

Agent

 

Principal

 

 

 

 

 

 

V.L. Vshyvkin

 

A.E. Rodnyansky

 

1

--------------------------------------------------------------------------------


 

1.1.11.  “Advertising Services” means the acceptance by the Principal for
broadcasting inside the TV Channel broadcasts, Slots, Regional Advertising
(including the Sponsorship Advertising, placed by interrupting a TV program/film
and the Social Advertising, placed on charge basis) as well as acceptance by the
Principal for broadcasting on the TV Channel of Line Ads within such Russian
cities and regions as agreed between the Parties in Appendix 3 hereto.

 

1.1.12.  “Centrally Originated Advertising” means the advertising broadcast on
the TV Channel in all regions covered by TV Channel programming distribution
network within the Russian Federation and not to be excluded from the broadcasts
or replaced with other audio/video productions.

 

1.1.13.  “Regional Advertising” means advertising placed in the TV Channel
broadcasts and subject to broadcasting solely within the territory of certain
cities and regions of the Russian Federation.

 

1.1.14.  “Principal’s own promotion” means announcers of television programs of
the TV Channel, TV Channel Advertising, the Principal’s announcements of
marketing and other events organized and conducted by it;

 

1.1.15.  “Unauthorized Advertising” means the advertising broadcast by the
Principal on the TV Channel on its own without participation and obtaining a
prior written consent of the Agent.

 

The Unauthorized Advertising shall be deemed to include:

 

a)             TV Channel break bumpers, opening and closing the advertising
blocks, which do not contain third party advertising;

 

b)            the Principal’s own announcements;

 

c)             advertising placed by the Principal consistent with the
requirements of this Agreement;

 

d)            Centrally Originated Advertising;

 

e)             Regional advertising broadcast within Russian cities/regions
other than listed in Appendix 4 hereto;

 

1.1.16.  “Clients” means the advertisers (including sponsors), other third
parties representing the advertisers (or sponsors) under respective agreements,
as well as third parties ordering the placement of line ads, sponsorship or
social advertising.

 

1.1.17.    “Brokers” means agents, sub-agents, brokers, sub-brokers and proxies
of the Agent or, agents, sub-agents, brokers and sub-brokers of the proxies for
the Agent;

 

1.1.18.  “Principal’s Actual Advertising Revenue” shall consist of:

 

· revenues generated by advertising agreements made by the Clients both through
the Agent/Brokers and directly with the Principal (or persons authorized by the
Principal) upon the Agent’s consent (as set forth in section 3.1.6 hereof)  net
of the value added tax;

 

· revenues generated by advertising agreements made by the Clients with the
Principal (or persons authorized by the Principal other than the Agent), under
which advertising services are to be provided after the date of this Agreement,
net of the value added tax;

 

· other revenues (fines, penalty interests and other income including the
termination fee), due to the Principal and actually received by the
Agent/Brokers/Principal in transactions entered into with Clients by the Agent
or Brokers;

 

1.1.19.  “Entering into transactions” means taking such actions as to create,
vary or terminate private rights and obligations (concluding, amending (agreeing
on amendments), including agreement extensions or terminations, as well as
taking physical actions that result in legally binding consequences);

 

1.1.20.  “reporting period” means one calendar month;

 

1.1.21. “Intra-Day Program Substitution” means change in broadcasting time
(within the same broadcasting day) of programs broadcast on the TV Channel.

 

1.1.22.  “Cross-promotion” means advertising information on any third parties
(hereinafter referred to as “Counterparties”), if the Counterparty(-s) places
(place) in turn the advertising information on the Principal pursuant to
provisions of the agreements concluded by the Principal with a
Counterparty(-s).  Counterparties for the purposes of this paragraph of the
Agreement can be only a mass media outlet (mass media offices, publishers), and
the advertising information presented by them for placement can only be about
the Counterparty or a respective mass-media outlet (a mass-media group of the
respective Counterparty).

 

1.1.23.  “Scheduling Sheet” means a schedule of all of the TV Channel
transmissions second-by-second covering one day’s airtime (from commencement
through the end of broadcasting);

 

1.1.24.  “Spot” means an interval agreed by the parties in accordance with the
procedure set forth in section 2.3 hereof allocated within the TV Channel
airtime for inserting the Regional Advertising. The Spot Schedule will be
provided by the Principal in electronic form. Spots are indicated on the
Scheduling Sheet and are identified within the TV Channel broadcasts in a
special manner that will be advised by the Principal to the Agent.

 

Agent

 

Principal

 

 

 

 

 

 

V.L. Vshyvkin

 

A.E. Rodnyansky

 

2

--------------------------------------------------------------------------------


 

1.1.25.  “Interactive Element” means an element of programming that enables
viewers to participate by making phone calls or sending sms or e-mail messages
or otherwise.

 

2. Scope of Agreement

 

2.1.  In accordance with this Agreement the Agent agrees to take in its own name
for a fee certain legal and other actions on behalf and on the account of the
Principal to sell to the Client the advertising services and line ads offered by
the Principal commencing from January 1, 2008 and ending on December 31, 2009
(including all television programs on the New Year night up to 6 a.m., Moscow
time on January 1, 2010).

 

2.2.  The Principal shall pay to the Agent a fee for taking legal and other
actions set forth in section 2.1. hereof in such amounts and according to such
procedure as provided hereunder.

 

2.3.  The Principal agrees to broadcast the advertising and line ads placed by
the Agent under the agreements made with the Clients pursuant to this Agreement.
For the purpose of performance of the obligations to the Clients under
agreements entered into by the Agent, the Principal shall allocate time
intervals (advertising blocks or other time intervals) for the placement of
advertising that are to be agreed between the Parties for the respective
period.  The advertising volumes shall be agreed in accordance with this
Agreement.

 

2.4  The Agent shall act on exclusive basis; the Principal agrees not to enter
with third parties without the Agent’s prior written consent into any similar
agency agreements, or commission or engagement agreements intended to sell
advertising and line ads. The provisions of this section are not applicable to
the placement of the Sponsorship advertising within a TV program/film, placed by
overlay method, the Principal’s own promotion, as well as to the Cross
Promotion.

 

2.5.  This Agreement shall not apply to pre-election advertising, social
advertising broadcast on no-charge basis and broadcasting on the TV Channel of
the Interactive Elements.

 

3. Obligations of the Parties

 

3.1.  Obligations and rights in connection with entering into transactions and
approving their terms

 

3.1.1.  The Principal shall grant to the Agent a power to take legal and other
actions in connection with selling advertising and line ads without any further
approval on the part of the Principal, and the Agent shall contract the sale of
such services to the Clients being first and foremost guided by the best
interests of the Principal, the terms and conditions of this Agreement, the
instructions of the Principal as to the terms and conditions  relating to the
pricing of advertising in agreements with the Clients, which shall be contained
in Appendix 1 hereto as well as by all other appendices and addenda to this
Agreement.

 

3.1.2.  The Agent shall seek to secure the best possible conditions for the
Principal in the agreements between the Agent and the Clients. The Agent may,
subject to the Principal’s consent, enter into advertising placement agreements
on terms different from those set forth in Appendix 1, if it was impossible to
obtain better contractual conditions, and, where by contracting on such terms
that are different from those set forth in Appendix 1, the Agent has averted
even more negative consequences for the Principal.

 

3.1.3.  The Agent’s Client Agreements shall contain the following provisions:

 

· the Client shall strictly comply with legal requirements as to the content and
design of the advertising materials;

 

· provision allowing for unilateral termination of the agreements by the Agent
by notice to the Clients no earlier than 30 (thirty) days prior to the
termination date;

 

· provision allowing the Principal to refuse to broadcast the Regional
advertising in case the Principal reasonably believes that these advertising
materials are not in compliance with the law of the Russian Federation or that
the content or design of the advertising is not consistent with the TV Channel
programming policy or its styling;

 

· provision allowing the Principal to refuse to broadcast a certain line ad in
case the Principal reasonably believes that such line ad is not in compliance
with the law of the Russian Federation or that it is abusive or inappropriate
for broadcasting on television;

 

· the Client shall be fully responsible for the content and design of the
Regional advertising and Line Ads placed under this Agreement, for any
violations of copyrights and neighboring rights in respect of the works being
part of the Regional Advertising.  Any financial claims, including from the
authors and owners of the neighboring rights in respect of the Regional
advertising, shall be settled by the Client itself and at its cost.

 

· the Agent shall take every effort to ensure that minimal penalties be provided
for breach of arrangements relating to placement of advertisements.

 

Agent

 

Principal

 

 

 

 

 

 

V.L. Vshyvkin

 

A.E. Rodnyansky

 

3

--------------------------------------------------------------------------------


 

3.1.4.  The Agent shall carry all rights and obligations under agreements with
Clients made pursuant to this agency arrangement, even if the Principal was
named in any such agreement and entered into direct arrangements with the
Clients.

 

3.1.5.  The Agent may engage third parties for the performance of this
Agreement, always remaining responsible to the Principal for the actions of such
third parties, provided that the cost of such third party services is paid by
the Agent from the agency fees due to it under this Agreement.

 

3.1.6.  The Principal shall enter into direct arrangements for sale of its
advertising services as the same are defined in section 1.1.11 hereof and shall
grant to third parties a right to enter into such arrangements only subject to a
prior written consent of the Agent and upon such conditions as shall be agreed
with the Agent, for which purpose a written form is provided in Appendix 2
hereto.

 

3.1.7.  The Agent shall deliver to the Principal reports on the performance of
the Principal’s engagement pursuant to the procedure set forth in section 4.15.
hereof.

 

3.1.8  The Agent shall within five days from receipt of the Principal’s request
in writing provide to the Principal any information (copies of agreement,
invoices, letters, etc.), relating to the Agent’s transactions with the Clients
entered into pursuant to this Agreement.

 

3.2  Obligation of the Principal to inform on programming schedule and placement
of advertising in the TV Channel airtime .

 

3.2.1.  The Principal shall provide to the Agent the Programming schedule
(including approximate schedule for advertising blocks) of the TV Channel in
effect as of the date of this Agreement.

 

The principal shall notify the Agent on changes in the TV Channel’s Programming
Schedule at least 30 days before such changes take effect.

 

The Principal shall deliver to the Agent by an electronic communication a
Scheduling Sheet at least two days before the Regional advertising is scheduled
to go on air.

 

The broadcasting time for various components of the TV Channel broadcasts as set
forth in the Scheduling Sheet may deviate from the times indicated in the
Programming schedule by no more than ten minutes. The actual timing of
transmission of the elements of the TV Channel broadcasts may not deviate from
that set forth in the Scheduling Sheet by more than two minutes.

 

The Principal may not modify the broadcasting schedule or advertising volumes
except as provided in this section and in cases of changes made in connection
with the intra-day program substitution, the events of national significance,
declaration of days of national mourning where such changes in the broadcasting
schedule could not be reasonably agreed with the Agent and provided the Agent
was informed of such changes in the broadcasting schedule in writing within 2
days after the changes were made.

 

The Programming Schedule and Spot Schedule as well as information on any changes
therein shall be delivered in electronic form as well as in a hard copy signed
by the Authorized representative of the Principal with the Principal’s original
seal affixed.

 

3.2.2  The Principal shall ensure that the technical conditions of the TV
Channel broadcasting are strictly maintained and proper coverage for the TV
Channel is ensured.

 

3.2.3  The Principal shall allocate within the TV Channel programming schedule
the Spots with the total length of at least 30% allocated for the placement of
the Advertising Materials in the TV Channel daily airtime, except for the days
of maintenance on the TV Channel.

 

3.3.  Obligations and rights of the Parties with respect to acceptance,
insertion or broadcasting of advertisements.

 

3.3.1.  Video recordings of the Regional Advertising shall be provided to the
Principal or persons designated by it (entities providing to the Principal the
services relating to the broadcasting of the TV Channel programming in the
respective region) at the place of the respective advertising campaign
(respective Russian region). The Principal shall in a timely manner provide to
the Agent a list of entities accepting the Regional Advertising for placement in
the TV Channel broadcasts within the respective region of the Russian Federation
(branches and/or subsidiaries of FSUE RTRS, VGTRK, others).

 

The advertisements shall be delivered together with the accompanying documents
required to develop programming schedule sheets for placing the advertising
within the TV Channel broadcasts.

 

Such video recoding shall be provided on any media or through any means of
information transmission.

 

3.4  The Agent shall have discretion to reject without any consultations with
the Principal any advertising of the Clients that is non-compliant with Russian
law or Technical requirements of the Principal. If there are doubts as to the
placement of advertisements in dispute (those advertisements that the Client
insists on being  compliant with the Advertising Law) the Agent may deliver a
written request to the Principal for the

 

Agent

 

Principal

 

 

 

 

 

 

V.L. Vshyvkin

 

A.E. Rodnyansky

 

4

--------------------------------------------------------------------------------


 

latter to decide (the advertisements in dispute may be delivered to the
Principal on the tape (including VHS tapes)  or as an electronic file), which
should promptly review the request and respond in writing with reasonable
explanations within two business days from the receipt of the written request
from the Agent (form of notices – refer to Section 6 hereof). If such response
is given in electronic form the original of the response in hard copy shall be
delivered to the Agent within 14 calendar days after the date, on which the
electronic response was given.

 

3.5.  When accepting advertising matter from the Agent, the Principal may reject
the advertising or line ads accepted and delivered by the Agent if the Principal
determines that it is not compliant with Russian law, Technical requirements or
is inconsistent with the creative, artistic or ethical concepts underlying the
Principal’s programming policy.  The Principal shall deliver to the Agent a
written notice of rejection with reasonable explanations for such rejection no
later than within two business days from the date on which such advertisement
was delivered.

 

In the event that the Agent did not receive in a timely manner the Principal’s
notice of rejection and the advertisement delivered to the Principal was not
broadcast on the TV Channel, the Agent shall consider this as non-performance by
the Principal and shall be entitled to claim penalties from the latter as set
forth in section 5.4 hereof.

 

3.6.  The Principal shall be allowed not to broadcast advertising on days that
were declared advertisement-free by the order issued by the TV Channel
management. In such case the Principal shall by way of specific performance have
an obligation, upon the Client’s demand and in accordance with the
Client-approved schedule, to broadcast the advertisement not run on the TV
Channel of the same duration without additional payment or, if it is provided by
the Client Agreement, to reduce the cost of its services and return a respective
amount within such period of time and on such conditions, as provided hereunder.

 

3.7.  Obligations and rights of the Parties with respect to monitoring the
broadcasting of advertising and performance of obligations.

 

3.7.1.  The Parties shall put in place necessary monitoring procedures to ensure
that the advertisements and lines ads were broadcast in full and correctly.

 

The Principal shall deliver to the Agent in a timely manner (within five days
from receiving a request) ad run reports, confirming the broadcast of the
advertisements prepared on the basis of the data, provided by the Agent.

 

3.7.2.  If unexpected or other circumstances arise that prevent the performance
of an advertising placement agreement, the Agent shall immediately inform the
Principal about this.

 

3.7.3.  In the event a Client fails to perform obligations in a transaction the
Agent shall take appropriate steps to collect such outstanding amounts and then,
if requested, shall assign to the Principal the claims relating to such
transaction in compliance with the rules applicable to claim assignments.

 

3.7.4  In the event that the advertising services have been performed by the
Principal improperly through the fault of the Agent the Agent shall itself and
at its own cost settle such matters with the Clients.

 

3.8  Obligations and rights of the Parties with respect to placement of
Cross-promotion

 

3.8.1  The Parties agree that if needed and provided that the placement of such
advertising does not result in breach of the Client Agreements entered into by
the Agent the Principal may upon the Agent’s consent, which should not be
unreasonably withheld, to place in the TV Channel airtime in the cities listed
in Appendix 4 Cross-promotion, the Principal’s own promotion as well as
advertising of entities (or other advertised items owned or promoted by them),
of which the Principal is a manager, participant or shareholder or of the
Principal’s affiliate (persons being part of the same group with the Principal)
within time intervals allocated and designated for the Regional Advertising with
the total duration of up to 50 (fifty) minutes a month.

 

The Principal shall request the Agent’s consent for the placement of such
materials at least ten days before the same are to be broadcast and if the Agent
failed to provide a substantiated refusal for such placement at least five days
before the scheduled date of broadcast of such materials, the Agent’s consent
shall be deemed to have been given.

 

In any case such advertising may not occupy more than 5% of such time intervals
allocated by the Principal for advertising contracted by the Agent and the
Principal during a month and may not be to the detriment of the Agent’s proposed
commercial placements.

 

Agent

 

Principal

 

 

 

 

 

 

V.L. Vshyvkin

 

A.E. Rodnyansky

 

5

--------------------------------------------------------------------------------


 

The said materials may be placed solely if the advertising time in the
intervals, in which such materials are expected to be placed, have not been sold
to other Clients. Such materials can be removed from the TV Channel airtime, if
the advertising time in the respective intervals have been sold by the Agent to
the Clients subject to at least two calendar days’ notice to the Principal.

 

4. Financial Arrangements

 

Agent’s Fee:

 

4.1.  The agency fee of the Agent for the performance of legal and other actions
shall be equal to 15% (fifteen percent) of the Principal’s Actual Gross Revenue
in a given reporting period.

 

The Agent’s entitlement to the agency fee shall arise from the moment the
Advertising services were actually performed by the Principal in the relevant
reporting month.

 

4.2.  The accrued agency fee due to the Agent (section 4.1. of this Agreement)
shall be increased by the amount of value added tax in accordance with the
applicable law of the Russian Federation.

 

The agency fee shall be calculated from the Principal’s Actual Gross Revenue,
determined by the Parties in Rubles (if the advertising rates are set in US
Dollar equivalent – at the exchange rate published by the Central Bank of the
Russian Federation as of the last day of the reporting month) in a statement for
the respective reporting period.

 

The payment of the agency fee to the Agent shall be made in the manner provided
respectively in sections  4.4. to 4.11. hereof.

 

Settlement Procedures:

 

4.3.  The price for the placement of Advertising and Line Ads in the Client
Agreements shall be fixed:

 

· in Client Agreements with Russian resident Clients and non-resident Clients
paying in Rubles – in Russian Rubles;

 

· in Client Agreements with non-resident Clients paying in currencies other than
Russian Rubles - in US Dollars.

 

The advertising services and line ads contracted by the Clients shall be subject
to value added tax in accordance with the applicable law of the Russian
Federation.

 

4.4.  The payments in Russian Rubles under Client Agreements shall be made to
the Agent’s current account.

 

Subject to sections 4.6., 4.8., 4.9 and 4.10. hereof, the Agent shall be
required to transfer the amounts received  under such Client Agreements to the
Principal within three banking days. The said three day period shall be counted
from the moment the Agent receives an attachment to the bank statement showing
that the funds have been credited to the Agent’s account.

 

To the extent a particular transaction was entered into with the involvement of
the brokers, all funds received under the Client Agreements should be
transferred to the Principal (subject to sections 4.9. and 4.11. hereof) within
ten bank days from the date of receipt of the funds from the Client.

 

4.5.  The Agent may upon approval of the Principal instruct the Client to make
the payment in Russian Rubles under the Agent’s Client Agreement directly to the
Principal’s current account.

 

4.6.  The Agent may transfer to the Clients in Russian Rubles those amounts that
are to be returned to the latter under the Client Agreements made with them,
including from the funds received from other Clients to the Agent’s account for
the benefit of the Principal, but not yet paid to the Principal.

 

4.7.  The payments in US Dollars under the Client Agreements with the
non-resident Clients shall be paid to the Agent’s transit currency account.

 

The Agent shall be required to transfer the amounts received to the Principal’s
transit currency account within three banking days. The said three-day period
shall be counted from the moment of receipt by the Agent of the attachment to
the bank statement showing that the funds have been credited to the Agent’s
account.

 

4.8.  In those cases when any hard currency amounts received should be returned
to the Client in accordance with the respective Client Agreement with the same,
then:

 

· if such amount has already been transferred by the Agent to the Principal, the
Principal shall transfer to the Agent’s transit currency account within ten days
the amount to be returned to a non-resident Client in

 

Agent

 

Principal

 

 

 

 

 

 

V.L. Vshyvkin

 

A.E. Rodnyansky

 

6

--------------------------------------------------------------------------------


 

US Dollars and the Agent shall then return the amount so received to the
respective Client. The said ten-day period shall be counted from the receipt by
the Principal of the Agent’s letter demanding the return accompanied by the
respective documents relating to the non-resident Client; and

 

· if such amount has not been transferred to the Principal and is still held in
the Agent’s transit currency account, the latter shall transfer to the Client in
US Dollars the respective amount to be returned.

 

In the event that the Principal fails to transfer to the Agent’s transit
currency account the amount to be returned to the non-resident Client in US
Dollars within ten-day period, the Agent shall be entitled to withhold such
amount out of the amounts of the receipts from the Clients in Russian rubles, to
purchase hard currency (in US Dollars) in such amounts as will be sufficient for
the return of the funds to the non-resident Client and to transfer such amount
to be returned to the non-resident Client’s account.

 

4.9.  Out of the amounts in Rubles received to the current accounts of the
Agent/broker for the benefit of the Principal under the Client Agreements the
Agent/broker (under agreement with the Agent) shall be entitled to retain the
following amounts:

 

· 15% of the difference between the funds received in Russian rubles to the
current accounts of the Agent/brokers and/or the Principal and the funds
returned by the Agent/brokers and/or the Principal to the Clients under the
terms of the agreements with the latter;

 

· 15% of the difference between the Ruble equivalent of US Dollar funds received
to the transit currency accounts of the Agent/brokers for the benefit of the
Principal under agreements with non-resident Clients and the Ruble equivalent of
US Dollar funds returned by the Principal and/or the Agent/brokers to the
non-resident Clients under the terms of the agreements with the latter. The
Ruble equivalent of US Dollar funds shall be calculated at the exchange rate,
published by the Russian Central Bank as of the date the funds were received in
the transit account of the Agent/broker from a non-resident Client.

 

4.10.  The settlements between the Parties shall be made on a daily basis as
long as payments are received from the Clients. The Agent shall be entitled to
withhold the Agent’s fee on a daily basis. The date of payment as between the
Parties hereunder shall be the date, on which the funds are withdrawn from the
payer’s account as evidenced by a bank statement.

 

4.11.  In the event that the amount retained on the Agent’s current account is
in excess of the amount due to the Agent as the agency fee for the reporting
period, the surplus shall be counted as an advance towards the agency fee in the
future period settlements.

 

4.12  The Parties agree that the Agent/brokers shall contract with the Clients
on such terms and conditions that the advertising services provided by the
Principal be paid for in full no later than within 45 (forty five) days from the
end of the respective reporting period.

 

4.13  No expenses (costs) of the Agent incurred by it in the performance of this
Agreement shall be subject to separate reimbursement to it by the Principal
(section 2 of art. 975 of the Russian Civil Code).

 

Reporting:

 

4.14.  Upon transferring the funds, the Agent shall deliver to the Principal a
notification report in the form approved by the Parties.

 

To the extent the Principal has any objections with respect to the submitted
notification report it shall within 5 (Five) calendar days from receipt thereof
deliver to the Agent its objections in writing.  If no objections are raised
within such period, the report shall be deemed accepted.

 

4.15  After the end of each reporting month (by fifteenth day of the month after
the reporting one, the Parties shall execute a two-way statement (the
“Statement”), which shall set forth:

 

·              the Principal’s Actual Gross Revenue for the reporting period;

 

·              the amount of receipts to the Agent’s/broker’ accounts during the
reporting period under the agreements, entered into by the Agent/brokers,
including in payment for the Advertising services in the current, past and
future periods;

 

·              the amount of funds which the Agent has transferred to the
Clients in accordance with the terms of the Client Agreements;

 

Agent

 

Principal

 

 

 

 

 

 

V.L. Vshyvkin

 

A.E. Rodnyansky

 

7

--------------------------------------------------------------------------------


 

·              the amount of receipts to the Principal’s accounts, as stated for
the reporting period under the agreements, entered into by the Agent/brokers,
including in payment for the Advertising services in the current, past and
future periods;

 

·              the amount of funds which the Principal paid to the Clients;

 

·              the amount of the agency fee due to the Agent for the reporting
period;

 

·              the amount of funds paid to the Agent as the agency fee
(including amounts retained by the Agent), including as payments in respect of
the reporting period and as advances towards payments in respect of a future
period or as payments for past periods;

 

·      other details, which the parties shall deem appropriate to reflect in the
Statement.

 

The Agent shall deliver together with the Statement a report on the services
provided (the “Agent’s Report”) in the form approved by the Parties.

 

To the extent the Principal has any objections with respect to the submitted
Statement and /or the Agent’s Report it shall within 4 (Four) calendar days from
receipt thereof deliver to the Agent its objections in writing.  If no
objections are raised within such period, the Statement and /or the Agent’s
Report shall be deemed accepted and the engagement completed.

 

4.16.  The Statement shall be submitted by the Agent together with the invoice
for the agency fee.

 

5.  Liability of the Parties and Releases

 

5.1.  If obligations under this Agreement have not been performed or have been
performed improperly, a Party shall be liable to compensate to the other Party
damages caused by such non-performance or improper performance.

 

5.2.  In respect of delayed payments under this Agreement the delaying Party
shall pay a penalty interest at the rate of 0.01% (one hundredth of percent) on
the amount of the delayed payment for each day of delay.

 

5.3.  In the event of any Unauthorized Advertising has been run in the TV
Channel broadcasts the Principal shall pay to the Agent a penalty equal to
50,000 (Fifty Thousand) Rubles net of VAT for each 30 seconds of airtime
occupied by such Unauthorized Advertising.

 

5.4.  In the event the Principal’s obligation to broadcast advertising was
performed improperly and inconsistently with the terms of the agreement entered
into with the Client by the Agent/broker (i.e. the Principal failed to broadcast
advertising or broadcast it at a time or on a date, other than agreed for such
advertising to go on air, failed to observe the sequence of advertisement
broadcasting, broadcast a wrong version of the commercial, failed to ensure that
the same is broadcast with proper quality, etc.) as well as where services were
not provided without proper notification of the Agent, the Principal shall by
way of specific performance have an obligation, upon the Client’s demand and in
accordance with the Client-approved schedule, to broadcast the advertisement not
run on the TV Channel with the same duration without additional payment or if it
is provided by the Client Agreement to reduce the cost of its services and
return a respective amount within such period of time and on such conditions as
provided hereunder.

 

Furthermore, to the extent provided under the agreement entered into with the
Client by the Agent/broker the Principal in accordance with the terms of the
Agreement between the Agent/broker and the Client shall have an obligation to
compensate for damages to the extent of non-performed obligations, i.e. shall
place additional Client’s advertising in the volume, which in any case may not
be greater than the volume of advertising not broadcast and/or improperly
broadcast.

 

5.5  If either Party fails to comply with section 8.1 of this Agreement by
rescinding this Agreement unilaterally, the defaulting Party shall pay to the
other Party a penalty:

 

·      If the period of validity of this Agreement to expiry is less than 12
months – an average monthly amount (Agent’s fee) due under this Agreement,
calculated for the duration of this Agreement multiplied by 4 (Four).

 

·      If the period of validity of this Agreement to expiry 12 months or more –
an average monthly amount (Agent’s fee) due under this Agreement, calculated for
the twelve full calendar months preceding the month in which rescission takes
place multiplied by 4 (Four).

 

In any event the rescission shall be subject to at least ninety days’ notice.

 

5.6  The penalties due under this section shall be payable by the defaulting
Party unconditionally and always subject to receipt by the latter of the other
Party’s demand.  The payment shall be made within 30 (Thirty) days from the
issuance of the respective invoice.

 

5.7.  The Parties shall be relieved of the liability for non-performance or
improper performance of the obligations under this Agreement, if such
non-performance or improper performance was caused by the

 

Agent

 

Principal

 

 

 

 

 

 

V.L. Vshyvkin

 

A.E. Rodnyansky

 

8

--------------------------------------------------------------------------------


 

conditions of force-majeure, i.e. circumstances of extraordinary nature
unavoidable in a particular situation, such as natural calamities, fires,
military hostilities, revolutions, strikes, legislative changes, enactment of
mandatory regulations, unscheduled broadcast addresses of the government
officials (President of the Russian Federation, Chairman of the Government of
the Russian Federation, State Duma Speaker) and other circumstances beyond the
control of the Parties.

 

5.8.  A Party that is unable to perform its obligations under this Agreement
shall promptly, but no later than within five days, notify the other Party of
the occurrence and cessation of such circumstances. In such case, the Parties’
representatives should as soon as possible consult with each other and agree on
the steps to be taken by the Parties.

 

The occurrence and duration of such circumstances shall be confirmed by
documents issued by respective competent authorities or entities.

 

5.9.  A failure to notify or to notify in a timely manner on the occurrence of
such circumstances shall result in the Party that failed to notify or to give a
timely notification losing its right to claim any such circumstances as
relieving it from the liability for the failure to perform its obligations in a
timely manner.

 


6. NOTICES UNDER THE AGREEMENT


 

6.1.  The Parties shall deliver all applications, notices and requests to each
other to the agreed addresses, fax and telephone numbers by courier services
with a copy by fax or electronic mail. Any such application, notice or request
shall be deemed delivered:

 

· in case of delivery by courier – on the day of delivery;

 

· in case of delivery by fax - on the day of delivery, if delivered during
normal business hours.

 

· in case of delivery by electronic mail - on the day of delivery, if delivered
during normal business hours.

 

6.2.  All requests of the Agent to the Principal or of the Principal to the
Agent shall be reviewed by the respective Party within two business days after
the receipt of the request and replied to in writing within the same period of
time (by fax, electronic mail or courier service). In the event the response is
not received within the said period (failure of either party to this Agreement
to respond) the other contracting party shall be entitled to proceed as follows:

 

·              If the question in the request was such that one Party requested
a straightforward “yes” or “no” answer, the second Party shall regard the
silence of the other Party (the “first Party”) as a “yes” answer.

 

·              If the request was for the first Party’s opinion with regard to a
certain issue, the second Party shall regard the silence of the first Party as
the latter’s consent for the second Party to act at its own discretion.

 

6.3.  The actions of the Party taken in compliance with section 6.2. of the
Agreement shall be deemed to have been taken in accordance with the terms of
this Agreement without exceeding the authority and in the event  any negative
consequences arise such Party may not be held liable in any way.

 

7. Dispute Resolution

 

7.1.  All disputes and controversies that may arise out of or in connection with
this Agreement shall to the extent possible be resolved through negotiations.

 

7.2.  In the event the Parties fail to reach agreement, the dispute is to be
resolved by the Moscow Arbitration Court.

 

8. Agreement Validity

 

8.1.  This Agreement shall come into effect upon execution and shall be valid
through December 31, 2009 (including all TV programs of the New Year night up to
6 a.m. Moscow time on January 1, 2010).

 

8.2.  The Agent shall have the right to contract with the Clients for the
placement of advertising, where the services are to be provided beyond the term
of this Agreement only subject to prior consent of the Principal.

 

If at the time of termination and/or rescission of this Agreement the placement
of the advertising under any agreement made by the Agent in accordance with this
Agreement has not been completed, the obligations of the Parties shall terminate
upon completion of broadcasting of the advertising in transactions entered into
before 6 a.m. on January 1, 2010 and after completion of all settlements and
payments of penalties in accordance with this Agreement. That is the parties
shall continue to honor agreements made by the Agent with the Clients for the
placement of advertising that are outstanding as of the date of termination of
this

 

Agent

 

Principal

 

 

 

 

 

 

V.L. Vshyvkin

 

A.E. Rodnyansky

 

9

--------------------------------------------------------------------------------


 

Agreement (the Agent shall continue to issue invoices and to receive its fees as
well as to complete settlements with the Principal as provided by the terms of
this Agreement).

 

8.3.  The Principal shall have the right to terminate the relationship with the
Agent subject to 90 days’ notice without any penalties on the part of the Agent,
if during three consecutive calendar months the Principal’s Actual Gross
Revenues are less than 70% of the Principal’s Projected Gross revenues as set
forth in section 1.1 of Appendix 1 hereto subject to adjustment provided under
section 1.3.5 of the said Appendix.

 

8.4  Unilateral refusal by either Party to perform this Agreement (rescission of
the agency agreement) shall not be allowed except as provided in this Agreement
and other documents to this Agreement (in which case such actions by the Parties
shall not be regarded as breach of the terms of this Agreement).

 

8.5  Any reorganization, change of legal form, shareholders and/or management
(whether sole and/or collective) of the Parties shall not constitute a ground
for the termination and/or change of the provisions set forth in this Agreement.

 

8.6.  Upon expiry of the term of this Agreement it can be renewed by agreement
of the Parties.

 

9. Miscellaneous

 

9.1.  This Agreement is made and executed in two equally binding counterparts
with one for each Party.

 

9.2.  All and any amendments and supplements to this Agreement shall only be
valid if made in writing and signed by the authorized representatives of the
Parties.

 

9.3.  All and any amendments and supplements to this Agreement shall constitute
its integral part.

 

9.4.  All terms and conditions of this Agreement shall be confidential.

 

Each of the Parties shall take every effort in order to prevent third parties
from reviewing this Agreement without consent of the other Party.

 

If required by the authorized government agencies (law enforcement, tax and
others) as well as auditors/consultants, either Party may allow them to review
this Agreement without obtaining prior consent of, but always subject to written
notification to the other Party. If either Party fails to comply with the
requirement set forth in this section, such Party shall be liable for damages
suffered by the other Party.

 

9.5.  The headings of the clauses in this Agreement shall be used for
convenience of reference only and shall not be construed as either limiting or
broadening the meaning of the provisions of this Agreement.

 

 


ON BEHALF OF THE AGENT


 


ON BEHALF OF THE PRINCIPAL


GENERAL DIRECTOR


 


DEPUTY GENERAL DIRECTOR FOR SALES AND REGIONAL


 


 


NETWORK DEVELOPMENT


 


 


 


 


 


 

Vilma Martsulevichyute /seal/

 

T.A. Vavilova /seal/

 

Agent

 

Principal

 

 

 

 

 

 

V.L. Vshyvkin

 

A.E. Rodnyansky

 

10

--------------------------------------------------------------------------------
